   Case 1:18-cv-01865-RGA Document 1 Filed 11/26/18 Page 1 of 7 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

GUADA TECHNOLOGIES LLC,

                       Plaintiff,                   CIVIL ACTION NO. ______________
   v.
                                                    PATENT CASE
CAFEPRESS, INC.,
                                                    JURY TRIAL DEMANDED
                       Defendant.

               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Guada Technologies LLC files this Original Complaint for Patent Infringement

against CafePress, Inc. and would respectfully show the Court as follows:

                                      I. THE PARTIES

        1.     Plaintiff Guada Technologies LLC (“Guada” or “Plaintiff”) is a Texas limited

liability company with its principal place of business at 3000 Custer Rd., Ste. 270 - 7058, Plano,

TX 75075.

        2.     On information and belief, Defendant CafePress, Inc. (“Defendant”) is a

Delaware corporation with its principal place of business at 11909 Shelbyville Road, Louisville,

KY 40243. Defendant has a registered agent at Corporation Service Company, 251 Little Falls

Drive, Wilmington, DE 19808.

                               II. JURISDICTION AND VENUE

        3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C.

§§ 1331 and 1338(a).

        4.     On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due



                                                1
   Case 1:18-cv-01865-RGA Document 1 Filed 11/26/18 Page 2 of 7 PageID #: 2



at least to its business and existence in this forum, including at least a portion of the

infringements alleged herein. Furthermore, Defendant is subject to this Court’s specific and

general personal jurisdiction because Defendant is a Delaware corporation.

       5.      Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenue from its infringing acts occurring within Delaware. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving revenue from

goods and services provided to persons or entities in Delaware. Further, on information and

belief, Defendant is subject to the Court’s personal jurisdiction at least due to its sale of products

and/or services through the Accused Instrumentality within Delaware. Defendant has committed

such purposeful acts and/or transactions in Delaware such that it reasonably should know and

expect that it could be haled into this Court as a consequence of such activity.

       6.      Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is incorporated in Delaware. On information and belief, from and within this

District Defendant has committed at least a portion of the infringements at issue in this case.

       7.        For these reasons, personal jurisdiction exists and venue is proper in this Court.

                             III. COUNT I
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,231,379)

       8.      Plaintiff incorporates the above paragraphs herein by reference.

       9.      On June 12, 2007, United States Patent No. 7,231,379 (“the ‘379 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘379 Patent is

titled “Navigation in a Hierarchical Structured Transaction Processing System.” The application


                                                  2
   Case 1:18-cv-01865-RGA Document 1 Filed 11/26/18 Page 3 of 7 PageID #: 3



leading to the ‘379 Patent was filed on November 19, 2002. A true and correct copy of the ‘379

Patent is attached hereto as Exhibit A and incorporated herein by reference.

       10.      Plaintiff is the assignee of all right, title and interest in the ‘379 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all

relevant times against infringers of the ‘379 patent.          Accordingly, Plaintiff possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘379 Patent

by Defendant.

       11.      The ‘379 patent is directed to addresses a problem of navigating network vertices

in a programmed computer that has a hierarchically configured decisional network that must be

navigated as part of the processing, and that is constructed to accept inputs or data. (Ex. A at col.

2:25-30). Although Defendant argues that such a network exists outside of computers, that

argument is inconsistent with the specification. The specification states that the “invention is

implemented in a programmed computer that has a hierarchically configured decisional network

that must be navigated as part of the processing.” (Id. at col. 2:25-30). The network “is

constructed to accept inputs or data and process them in a manner that facilitates navigation of

the network vertices more efficiently.” (Id.). A hierarchically arranged decisional network is an

arrangement of nodes (numbered boxes below) connected by edges (lines connecting the boxes)

that are used to traverse from one node to another node through decisions at a particular node:




                                                   3
   Case 1:18-cv-01865-RGA Document 1 Filed 11/26/18 Page 4 of 7 PageID #: 4




(Id. at Fig. 1). The object of navigating the system is to get from the start to the desired node

quickly and efficiently. (Id. at col. 2:9-12). This system is different from a “circuit” or “cycle”

in which edges can loop back on themselves to create a closed path. (Id. at col. 2:67 – col. 3:3).

       12.     To navigate a hierarchically arranged decisional network, a user provides

responses to prompts, or inputs data, to navigate up or down through adjacent nodes in the

hierarchy to reach a certain node to obtain information, perform a transaction, or accomplish a

similar goal. (Id. at col. 2:22-25; col. 3:5-28). For example, an interactive television program

guide can be arranged as a hierarchically arranged decisional network. A user starts at the first

node with a selection between films and shows. (Id. at Fig. 4). Upon the selection of films, the

user is presented with another set of nodes to select, such as genres of films (e.g., comedies,

horror, drama). The user could then continue navigating down through additional nodes levels

until reaching a goal node.

       13.     This method of navigating through specific pathways between nodes is

inefficient. For example, if the user navigates down the wrong hierarchy of nodes, the user must

either backtrack up the nodes or start over, thereby frustrating the user. (Ex. A at col. 2:9-12).




                                                 4
   Case 1:18-cv-01865-RGA Document 1 Filed 11/26/18 Page 5 of 7 PageID #: 5



As networks become larger with more node levels, the ability to achieve the goal node becomes

more difficult because it requires navigating an excessive number of nodes. (Id. at col. 2:15-18).

       14.     The invention solves the prior art problems by not locking the user into movement

to adjacent nodes or having to start over at the top node. Instead, the invention allows the system

to “jump” laterally from one branch to another. (Id. at col. 3:35-37). The problem is solved by

supplementing the allowed movement between adjacent nodes with navigation to nonadjacent

nodes by associating the nodes with keywords and matching words in a user’s request/response

to the keywords so that the system can jump to those nodes. (Id. at col. 3:35-43). In other

words, the user is not bound by the rigid hierarchical arrangement because an input or response

can cause a direct jump to a different node, thereby bypassing intervening nodes that would

otherwise need to be traversed according to approaches of the prior art.

       15.     The ‘379 patent has been cited as prior art during the prosecution history of

United States patents assigned to IBM, Fujitsu Limited, and Harris Corporation.

       16.     Direct Infringement. Upon information and belief, Defendant has been and now

is directly infringing at least claim 1 of the ‘379 patent in the State of Delaware, in this District,

and elsewhere in the United States, by actions comprising making, using, and/or performing a

method for navigating multiple navigable nodes interconnected in a hierarchical arrangement

using the website at https://www.cafepress.com/ and associated subsites, web pages and

functionality within that website (the “Accused Instrumentality”). For example, the Accused

Instrumentality utilizes a method performed in a system having multiple navigable nodes (the

Accused Instrumentality has different product categories (nodes) for selection by a user (e.g.,

“Accessories”, “Home & Decor”, “Stationery”, etc.)) interconnected in a hierarchical

arrangement (e.g., from the home page node, users can go to nodes such as “Accessories”,



                                                  5
   Case 1:18-cv-01865-RGA Document 1 Filed 11/26/18 Page 6 of 7 PageID #: 6



“Home & Decor”, “Stationery”, etc.; and then within a node, such as Accessories, the website

contains nodes of particular categories which in turn contain particular product nodes). The

Accused Instrumentality performs the step, at a first node, of receiving an input from a user of

the system (e.g., CafePress utilizes a search box on the home page node for accepting an input

from a user), the input from the user contains at least one word identifiable with at least one

keyword from among multiple keywords (the input from the user contains one or more words

identifiable with at least one keyword, which is used by CafePress to identify particular

products). The Accused Instrumentality also performs the step of identifying at least one node,

other than the first node, that is not directly connected to the first node but is associated with the

at least one keyword, and jumps to the at least one node.              For example, the Accused

Instrumentality identifies a particular product relating to the keyword input by the user and

allows jumping to those items/nodes without traversing preceding generic category nodes (e.g.,

“Accessories”, “Home & Decor”, “Stationery”, etc.) in the hierarchy.

       17.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘379 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       18.     On information and belief, Defendant will continue its infringement of one or

more claims of the ‘379 patent unless enjoined by the Court. Furthermore, the Defendant’s

infringing conduct thus causes Plaintiff irreparable harm and will continue to cause such harm

without the issuance of an injunction.




                                                  6
   Case 1:18-cv-01865-RGA Document 1 Filed 11/26/18 Page 7 of 7 PageID #: 7



       19.     On information and belief, Defendant has had at least constructive notice of the

‘379 patent by operation of law, and there are no marking requirements that have not been

complied with.

                                      IV. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  V. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of United States Patent No. 7,231,379 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       b.      Judgment that Defendant account for and pay to Plaintiff all damages to and costs
               incurred by Plaintiff because of Defendant’s infringing activities and other
               conduct complained of herein;

       c.      That Plaintiff be granted pre-judgment and post-judgment interest on the damages
               caused by Defendant’s infringing activities and other conduct complained of
               herein;

       d.      That Defendant be permanently enjoined from any further activity or conduct that
               infringes one or more claims of United States Patent No. 7,231,379; and

       e.      That Plaintiff be granted such other and further relief as the Court may deem just
               and proper under the circumstances.

Dated: November 26, 2018                         DEVLIN LAW FIRM LLC
OF COUNSEL:                                      /s/ Timothy Devlin
David R. Bennett                                 Timothy Devlin
DIRECTION IP LAW                                 Delaware Bar No. 4241
P.O. Box 14184                                   1306 N. Broom Street, 1st Floor
Chicago, IL 60614-0184                           Wilmington, DE 19806
(312) 291-1667                                   (302) 449-9010
dbennett@directionip.com                         tdevlin@devlinlawfirm.com
                                                 Attorneys for Plaintiff Guada Technologies LLC


                                                 7
